DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Comment
	Claims 1-20 were pending.  After the Office examined the applications, the undersigned contacted applicants’ representative, Dr. Justin O. Ehresmann, regarding amendments to the application to place the application in condition for allowance.  In particular, Examiner Hall stated that the prior art anticipated original claim 1, but all other claims had allowable subject matter, although certain claims required amendments to overcome informalities and Section 112(b) issues.  Examiner Hall stated that the specification and drawings had also informalities which needed to be addressed.
	On August 5, 2022, Dr. Ehresmann filed a preliminary amendment with amendments to the specification, drawings, and claims, with the subject matter of claim 2 placed in claim 1, and claim 2 canceled.  On Monday, August 8, 2022, Examiner Hall contacted Dr. Ehresmann to discuss a potential written description issue in claims 16-18 and 20 because of the presence of blue conductive color filters and blue non-conductive color filters.  Dr. Ehresmann pointed out that because claim 18 recited a non-conductive color filter in addition to red, green, and blue conductive color filters in claims 1, 15, and 16, which claim 18 depended from, in the original application, that there was written description support for claims 16-18, and 20.  Upon further consideration, Examiner Hall agreed with Dr. Ehresmann but suggested that applicants might prefer an increased claim scope for claims 15 and 19, without the non-conductive filter limitation of claim 2 that had been incorporated in amended claim 1.
	On Thursday, August 11, 2022, Dr. Ehresmann contacted Examiner Hall and stated that applicants had filed an additional amendment, incorporating Examiner Hall’s suggestion by placing claims 15 and 19 in independent form with the subject matter of original claim 1.
	Upon further review of these amendments and after an updated search, the undersigned finds that claims 1 and 3-20 are allowable.
	Note: No amendments are made with this Examiner’s Comment.  Both the August 5, 2022 Preliminary Amendment and the August 11, 2022 Supplemental Preliminary Amendment are entered.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Kim, U.S. Pat. Pub. No. 2013/0162549, Figs. 1, 2, and 4.
Kim, Figure 4: 
    PNG
    media_image1.png
    244
    437
    media_image1.png
    Greyscale

Kim, Figures 1, 2:


    PNG
    media_image2.png
    465
    689
    media_image2.png
    Greyscale


Kim Figures 1, 2, and 4 disclose a display device comprising: 5a display panel comprising a plurality of pixels; and an input sensing unit comprising a plurality of color filters (210/220) that correspond with the pixels, the color filters (210/220) comprising a plurality of conductive color filters (210/220) that are electrically conductive, the conductive color filters (210/220) comprising first conductive color filters (220a) in first sensing areas (areas where 220a are located) arranged in a first direction and second conductive color 10filters (220b) in second sensing areas (areas where 220b are located) arranged in a second direction, and the input sensing unit further comprising: a first connection pattern (220a1) electrically coupling the first conductive color filters (220a); and a second connection pattern (220b1) electrically coupling the second conductive color 15filters (220b).  Kim specification ¶¶ 34-61, 74-101.  However, Kim does not disclose (a) a non-conductive filter, as required by claim 1, (b) the color filter and insulating layer arrangement of claim 15, or (c) color filter, insulating layer, and connection pattern arrangement of claim 19.  Because these are not found in the prior art, claims 1 and 3-20 are allowed.
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the color filters further comprise a plurality of non-conductive color filters that are electrically insulating”, in combination with the remaining limitations of the claim.
With regard to claims 3-14: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “the input sensing unit further comprises: a base layer; a third conductive color filter that is electrically conductive and on the base layer; and 10an insulating layer covering the third conductive color filter, and the first and second conductive color filters are on the insulating layer”, in combination with the remaining limitations of the claim.
With regard to claims 16-18: The claims have been found allowable due to their dependency from claim 15 above.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “the input sensing unit further comprises: a base layer provided with the second connection pattern on an upper surface thereof; and an insulating layer covering the second connection pattern, 10wherein the conductive color filters and the first connection pattern are on the insulating layer”, in combination with the remaining limitations of the claim.
With regard to claim 20: The claim has been found allowable due to its dependency from claim 19 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897